MEMORANDUM***
Juana Perez Colindres, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which affirmed the Immigration Judge’s (“IJ”) order denying her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny this petition for review.
Colindres contends that the BIA denied her due process by summarily affirming the IJ’s decision because of her failure to
file timely a brief with the BIA. Because the BIA did not summarily dismiss Colindres’ appeal because of her untimely filed brief, this claim fails. Cf. Garcia-Cortez v. Ashcroft, 366 F.3d 749, 752-54 (9th Cir. 2004) (finding that the BIA’s summary dismissal of petitioners’ appeal based on their untimely briefs violated their due process rights). To the extent that Colindres challenges the BIA’s streamlining procedures generally, this contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-852 (9th Cir.2003).
We conclude that substantial evidence supports the IJ’s finding that Colindres failed to establish a well-founded fear of future persecution in Guatemala. See Singh v. INS, 134 F.3d 962, 969-70 (9th Cir.1998).
Because Colindres did not establish eligibility for asylum, she necessarily fails to meet the requirements for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147,1150 (9th Cir.2000).
Colindres failed to raise, and therefore waived, her claim for CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 'phis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.